                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

CORY JAY GARRISON                                                                  PLAINTIFF

v.                              Case No. 4:18-cv-00752-KGB

SALINE COUNTY DETENTION
CENTER, et al.,                                                                 DEFENDANTS


                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that this action is dismissed without prejudice. The Court finds that dismissal of this

action constitutes a “strike” within the meaning of the Prison Litigation Reform Act (“PLRA”), 28

U.S.C. § 1915(g). The Court also certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an in forma

pauperis appeal from this Order and accompanying Judgment would not be taken in good faith.

       So adjudged this the 30th day of September 2019.



                                                    ________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
